Citation Nr: 1721581	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-40 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty for training from January 1964 to July 1964 and on active duty from July 1965 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013 and April 2015, the Board remanded this matter for additional development.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2016). 

In an April 2015 remand (by a VLJ other than the undersigned), it was noted that on the Veteran's July 1965 enlistment examination a history of a May 1965 back injury in a motor vehicle accident was reported, and that the examining physician found no residuals from the accident.  The Board concluded that the presumption of soundness on entry in service did not apply.  

Under 38 U.S.C.A. § 1111 (and interpreting caselaw), a Veteran is entitled to a presumption of soundness on entry into service with respect to any disability not "noted" on the service entrance examination report.  And if a disability not noted on service entrance becomes manifest during service, and the presumption of soundness on entry in service is rebutted, the veteran is entitled to a further presumption that the disability was aggravated by service.  Clear and unmistakable evidence is required to rebut each of these presumptions.   

Although the Veteran's report of medical history on induction noted that the Veteran was involved in a motor vehicle accident, only conditions actually recorded in the report of medical examination are considered to be "noted" for purposes of rebutting the presumption of soundness at time of entry into service.  Here, a back condition was not noted on entrance examination.  38 C.F.R. § 3.304(b).  

During the August 2016 hearing, the undersigned advised the Veteran that the presumption of soundness applies in the circumstances presented.  On VA spine examination, the provider opined that the Veteran's back disability was unrelated to service/injury therein.  However, that opinion does not reflect consideration of the applicable presumptions, and does not address all of the medical questions that must be resolved.  Accordingly, a further medical opinion that addresses all medical questions presented, and applies the correct evidentiary standard is necessary.  

VA treatment records contain a nexus opinion by a VA primary care provider that relates the Veteran's current low back disability to his service.  However, that opinion is based on an inaccurate factual premise.  The provider stated the Veteran "suffers from chronic low back pain that commenced after an automobile accident while in service in 1965 [emphasis added]."  The record reflects that the Veteran was involved in an automobile accident in May 1965, prior to (not during) service.  Therefore, that opinion lacks probative value, and is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (if the examiner relies on an inaccurate fact, the opinion has little or no probative value).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran for the Veteran to be examined by an orthopedist/orthopedic spine surgeon to ascertain the nature and etiology of his current low back disability.  The entire record (to include this remand) must be reviewed by the examiner.  Based on examination of the Veteran and review of his record, the examiner should provide responses to the following:  
(a) Please identify (by diagnosis) each low back disability found (or shown by the record during the pendency of the instant claim).

 (b) Regarding each low back disability diagnosed, is there any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's July 1965 entrance on active duty service?  If so, please identify such evidence. 

(c) Regarding each low back disability that is determined to undebatably have pre-existed the Veteran's July 1965 entrance on active duty service, please opine whether it is also undebatable from a medical standpoint that the disability was not aggravated during service.  The rationale provided with this response should cite to supporting clinical data, and acknowledge that the Veteran sustained back injury in service and was placed on profile.

(d) If it is found d that a current diagnosed back disability undebatably did not pre-exist service and undebatably was not aggravated therein, please identify the most likely etiology for the current back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in, or aggravated by, the Veteran's active service and back injuries therein?  

(e) As to any spine arthritis diagnosed, please opine whether such was manifested within a year following the Veteran's June 1967 separation from service (noting the February 2015 VA examination finding of arthritis.) 

(f) Regarding each low back disability entity that is determined to be unrelated to the Veteran's service, please identify the etiology for such disability considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate. 

2.  When the above development is completed, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

